DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment overcomes the rejections of claims 1-14 and they are allowed for the reasons below.  Applicant’s arguments regarding claims 15-20 are moot in view of the new rejections below, which were necessitated by the amendment.

Reasons for Allowance
Claims 1-14 are allowable because the prior art does not teach a first device that receives a user credential and automatic content recognition (ACR) data associated with a device identifier, along with a reference representation of the content, then identifying a content fingerprint by synchronizing the ACR data with the reference representation, then verifying that the fingerprint is associated with media content a user is authorized to access, and finally transmitting an authorization to continue (not merely begin) streaming the ACR-recognized media content on a second, different device.  These features, taken together with the other recited limitations, render the claims novel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrempp et al., US 2018/0048644 in view of Lorrain, US 10,104,437.

15.  Schrempp teaches A machine or group of machines for dual authentication, comprising:
a first device including:
a processor [Fig. 7, paras. 69-75] configured to receive: a user credential [paras. 33, 51]; and
a content fingerprint [e.g. sample, Figs. 5a, paras. 30, 31, 46, 47, 53, 54]; the processor configured to:
identify content associated with the content fingerprint [paras. 21, 31, 43, 48, 53, 55, 59]; and
verify the user credential is authorized to access the content associated with the content fingerprint [para. 33, 47, 49]; and
transmit an authorization to stream content associated with the user credential and the content fingerprint [e.g. step 640, Fig. 6, paras. 29, 34, 61].
Schrempp is silent on transmitting authorization for a second device.  Lorrain teaches receiving a content code by a first device, verifying the user is authorized to access the associated content, and
transmitting an authorization for a second device, different from the first device, to stream content associated with the code [code is received based on requested content, then mobile device transmits authorization code in order to select presentation of secondary content on the media playback device (i.e. the second device, different than the authorizing (first) mobile device); Figs. 1A, 1B; col. 2, 31-52; col. 4, 21-43; cols. 5-6, ll. 35-14 et seq.].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to modify Schrempp with Lorrain’s verification system, thereby requiring a user’s mobile device for authorization (in addition to requiring the code itself) and preventing access and control by unauthorized persons or devices.

18. Schrempp teaches The machine or group of machines of claim 15, wherein the processor is further configured to: receive data identifying a time range in which the consumer is authorized to access the media content [set time period for authentication, para. 66];
receive a current time signal; determine whether the current time is within the time range; and
transmit the authorization to stream the media content when the current time is within the time range [if authorization is not complete by expiration of time period, content is blocked, para. 67].

19.    Schrempp teaches The machine or group of machines of claim 15, wherein the processor is further configured to receive:
a geolocation and timestamp (world clock) associated with a user device [GPS location, paras. 30, 66; time value is necessary to determine authorization period expiry, e.g. para. 66]; and
an authorized geolocation associated with a user [location of any residential MVPD subscriber, para. 64];
wherein the processor is further configured to: determine the geolocation associated with the user device is within a threshold distance of the authorized geolocation; and transmit the authorization to stream the media content when the geolocation is within the threshold distance [when GPS location does not correlate with (i.e. fall within some threshold distance of) an authorized location, service is denied (or vice versa), paras. 30, 33, 42, 64, 65, 67].

20.    Schrempp teaches The machine or group of machines of claim 15, wherein the processor is further configured to: detect the ACR data has not synchronized with the reference representation for a predetermined interval; and transmit an instruction to stop the media content stream when the ACR data has not synchronized with the reference representation for the predetermined interval [time intervals may be limited, i.e. if ACR has not synced in the time limit, streaming is blocked, paras. 62, 65, 66].


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schrempp as cited above in view of Axt et al., US 2015/0058175.

16. Schrempp teaches using ACR to identify particular portions of content, but is silent on tracking time watched.  Axt teaches a system wherein the processor is further configured to:
identify a time position in the content [e.g. trigger points, Figs. 3, 4, paras. 33-36];
calculate a percentage of the media content streamed based on the time position [threshold percentage, Figs. 3, 4, paras. 34-36; and
transmit the percentage of the media content streamed [transmit is a very broad term that is reasonably construed to cover communication of signals within a computer, e.g. between components program modules; for the computing device in Axt to determine whether a threshold percentage has been watched, the measured percentage must necessarily be transmitted within the computer, Figs. 3,4, paras. 34-36].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, so that users are incentivized to consume a larger percentage of the content.  ACR authorization can be used to ensure that users should 

17. Axt teaches The machine or group of machines of claim 2, wherein the processor is further configured to: identify a user option associated with the percentage of the media content streamed; and transmit the user option to a user device [reward option is identified based on content, as transmitted to user, Figs. 3, 4, paras. 35, 36];
receive a user input based on the user option [e.g. user may (optionally) play a new character, view a map, or produce a physical copy of a character, Figs. 3, 4, paras. 34-36]; and
create a data object to store the user input [e.g. the printable character or a map, or a new suit of in game body armor are all objects that embody the reward data and the user input, Figs. 3, 4, paras. 34-36].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRN/
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424